Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
Authorization for this examiner's amendment was given in a telephone interview with Gregory C Baker on November 30, 2021.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: in fig 18, box 6 the “low-pressure clean fluid” which should be changed to –low-pressure dirty fluid--, to agree with boxes 2 and 3.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

The claims have been amended as follows:
In claim 1 line 3 --a first sensor and a second sensor-- has replaced “at least one sensor”;
In claim 1 line 6 --first sensor and the second sensor is each configured to produce a signal-- has replaced “at least one sensor is configured to produce a signal”;
In claim 1 line 8-9 “and wherein the at least one sensor comprises a first sensor and a second sensor, the control system” has been deleted; 
In claim 1 line 10 --the first sensor-- has replaced “a first sensor”;
In claim 1 line 11 --the second sensor-- has replaced “a second sensor”;
In claim 2 line 1 –one of the first sensor and the second sensor-- has replaced “the at least one sensor”;
In claim 4 line 2 –first sensor and the second sensor-- has replaced “at least one sensor”;

In claim 20 line 5 --the voltage-- has replaced “a voltage”;
In claim 20 line 8 --the voltage-- has replaced “a voltage”.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM –4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The official fax number is 571-273-8300.  Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745